Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-27, 30-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over FALWELL et al. (US 2012/0209262) in view of Stern et al. (US 2004/0087936) in further view SALAHIEH et al. (US 2014/0357956).
Regarding claim 21-24 and 27, FALWELL discloses  A method comprising: positioning a distal portion of a shaft (fig.1-11; shaft portion 12) of a catheter (catheter 10) in an anatomic structure of a patient (fig.11); expanding an expandable tip (fig.1-11; braided conductive member 28), wherein the expandable tip has (i) a proximal region (proximal region of braided conductive member 28) coupled to the distal portion of the shaft (distal portion of the shaft portion 12) and (ii) a distal region opposite the proximal region (fig.2), and wherein the expandable tip has a maximum radial dimension greater than a maximum radial dimension of the distal portion of the shaft, and further wherein blood flows through the expandable tip at a treatment site in the anatomic structure (fig.1-11); delivering energy through the expandable tip to tissue at the treatment site, wherein the expandable tip is configured such that ablative energy can be delivered through an outer portion of the expandable tip, including through the distal region of the expandable tip fig.1-11; braided conductive member 28, the outer portion of conductive member 28 is configured to deliver ablative energy, see also [0043]), and independent of orientation of contact between the outer portion of the expandable tip and the tissue at the treatment site (the outer portion of conductive member 28 is configured to deliver energy independent of orientation of contact between outer portion of the conductive member 28 and the target tissue) and controlling the energy delivered to the treatment site to form, in the tissue [0041]. FALWELL discloses wherein controlling the energy delivered to the treatment site to form the lesion is based upon a predetermined relationship between size of the lesion and amount and duration of energy delivery (“the size of a lesion created by radiofrequency (RF) energy is a function of the RF power level and the exposure time”, see [0071]). However, FALWELL does not explicitly disclose controlling the energy delivered to the treatment site to form, in the tissue, a lesion having a maximum depth less than about one-half of a maximum width; wherein controlling the energy delivered to the treatment site to form the lesion includes controlling the energy delivered to the treatment site such that the maximum depth of the lesion is about 5 mm or less; wherein controlling the energy delivered to the treatment site to form the lesion includes controlling the energy delivered to the treatment site such that the maximum depth of the lesion is less than about one-third of the maximum width of the lesion; and wherein controlling delivery of energy through the expanded ablation electrode is based on one or more signals indicative of temperature of the tissue at the treatment site.
Stern teaches a method and system provided to treat tissue site comprising a controller that is configured to control treatment time and power setting to obtain a controlled depth of ablation [0068]. Stern also teaches that one or more sensor can be included to monitor the temperature of the treatment area in order to control the ablation energy [0065].
Salahieh teaches cardiac ablation catheter for ablation procedure. Salahieh also teaches that it may often be desirable to create large surface area lesions with relatively shallow depths of ablation [0006]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a device of FALWELL with a controller that is configured to control the delivered energy based on sensed temperature to the treatment site to form a desired lesion as taught Stern and with method that allows to create large surface area lesions with relatively shallow depths of ablation as taught by Salahieh for the purpose of achieving the desired size of treatment without damaging undesired tissues. 
Regarding claim 25 and 26, FALWELL/Stern/Salahieh does not teach wherein controlling delivery of energy through the expanded ablation electrode includes delivering energy to the tissue for greater than about 2 seconds and less than about 20 seconds; wherein controlling delivery of energy through the expanded ablation electrode is based on duration of energy delivery to the tissue at the treatment site. 
Stern teaches a controller that is configured to control treatment time setting to obtain a controlled size of ablation [0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify a device of FALWELL/Stern/Salahieh with a controller that can control the duration of the procedure as taught by Stern for the purpose having well controlled treatment.
Regarding claim 30, FALWELL/Stern/Salahieh teaches wherein controlling delivery of energy through the expanded electrode is based on a change in an electrical signal received from the ablation electrode, one or more sensors disposed along the ablation electrode, an electrode enveloped by the ablation electrode, or a combination thereof ([0065] and [0100] of Stern).
Regarding claim 31, FALWELL/Stern/Salahieh teaches further comprising delivering irrigation fluid through the expandable tip at the treatment site (fig.9, see also [0071] of FALWELL). 
Regarding claim 32, FALWELL/Stern/Salahieh teaches wherein positioning the distal portion of the shaft of the catheter in the anatomic structure includes placing the ablation electrode into contact with the tissue (fig.11 of FALWELL).
Regarding claim 33, FALWELL/Stern/Salahieh teaches wherein positioning the distal portion of the shaft of the catheter in the anatomic structure comprises placing the expandable tip into contact with cardiac tissue of the patient (fig.11 of FALWELL).
Regarding claim 34-36, FALWELL discloses  A method comprising: positioning a distal portion of a shaft (fig.1-11; shaft portion 12) of a catheter (catheter 10) in an anatomic structure of a patient (fig.11); expanding an expandable tip (fig.1-11; braided conductive member 28), wherein the expandable tip has (i) a proximal region (proximal region of braided conductive member 28) coupled to the distal portion of the shaft (distal portion of the shaft portion 12) and (ii) a distal region opposite the proximal region (fig.2), and wherein the expandable tip has a maximum radial dimension greater than a maximum radial dimension of the distal portion of the shaft, and further wherein blood flows through the expandable tip at a treatment site in the anatomic structure (fig.1-11); delivering energy through the expandable tip to tissue at the treatment site, wherein the expandable tip is configured such that ablative energy can be delivered through an outer portion of the expandable tip, including through the distal region of the expandable tip fig.1-11; braided conductive member 28, the outer portion of conductive member 28 is configured to deliver ablative energy, see also [0043]), and independent of orientation of contact between the outer portion of the expandable tip and the tissue at the treatment site (the outer portion of conductive member 28 is configured to deliver energy independent of orientation of contact between outer portion of the conductive member 28 and the target tissue); delivering irrigation fluid through the expandable tip at the treatment site (fig.9, see also [0071]) and controlling the energy delivered to the treatment site to form, in the tissue [0041]. FALWELL discloses wherein controlling the energy delivered to the treatment site to form the lesion is based upon a predetermined relationship between size of the lesion and amount and duration of energy delivery (“the size of a lesion created by radiofrequency (RF) energy is a function of the RF power level and the exposure time”, see [0071]). However, FALWELL does not explicitly disclose controlling the energy delivered to the treatment site to form, in the tissue, a lesion having a maximum depth less than about one-half of a maximum width; wherein controlling the energy delivered to the treatment site comprises delivering energy to the tissue for less than about 10 seconds; wherein controlling delivery of energy through the expanded ablation electrode is based on one or more signals indicative of temperature of the tissue at the treatment site.
Stern teaches a method and system provided to treat tissue site comprising a controller that is configured to control treatment time and power setting to obtain a controlled depth of ablation [0068]. Stern teaches a controller that is configured to control treatment time setting to obtain a controlled size of ablation [0065]. Stern also teaches that one or more sensor can be included to monitor the temperature of the treatment area in order to control the ablation energy [0065].
Salahieh teaches cardiac ablation catheter for ablation procedure. Salahieh also teaches that it may often be desirable to create large surface area lesions with relatively shallow depths of ablation [0006]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a device of FALWELL with a controller that is configured to control the delivered energy based on sensed temperature to the treatment site to form a desired lesion and that can control the duration time as taught Stern and with method that allows to create large surface area lesions with relatively shallow depths of ablation as taught by Salahieh for the purpose of achieving the desired size of treatment without damaging undesired tissues.   
Regarding claim 37, FALWELL/Stern/Salahieh teaches wherein blood flows through the expandable tip at the treatment site (blood can flow though the conductive member 28).

Regarding claim 38, FALWELL/Stern/Salahieh teaches wherein positioning the distal portion of the shaft of the catheter in the anatomic structure comprises placing the expandable tip into contact with cardiac tissue of the patient (fig.11 of FALWELL).
Regarding claim 40, FALWELL/Stern/Salahieh teaches wherein delivering irrigation fluid through the expandable tip comprises directing a portion of the irrigation fluid in a direction distal to the irrigation element and a portion of the irrigation fluid in a direction proximal to the irrigation element.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over FALWELL et al. (US 2012/0209262) in view of Stern et al. (US 2004/0087936) in further view SALAHIEH et al. (US 2014/0357956) in further view of Lambert et al. (US 2012/0209260).
Regarding claim 28, FALWELL/Stern/Salahieh teaches wherein controlling delivery of energy through the expanded ablation electrode is based on one or more signals indicative of contact between the expanded ablation electrode and the tissue at the treatment site ([0051] of FALWELL). However, FALWELL/Stern/Salahieh does not explicitly teach controlling delivery of energy through the expanded ablation electrode is based on one or more signals indicative of contact force between the expanded ablation electrode and the tissue at the treatment site. Lambert teaches the contact ablation system 30 comprising a catheter 32 with a force sensor 38. The ablation system is configured to control delivery of energy through the expanded ablation electrode is based on one or more signals indicative of contact force between ablation electrode and the tissue at the treatment site in order to have a better prediction of the lesion size without the need for repeated post-ablation measurement [0011]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of FALWELL/Stern/Salahieh with controlling delivery of energy through the ablation electrode is based on one or more signals indicative of contact force between the ablation electrode and the tissue at the treatment site as taught by Lambert for the purpose having a better prediction of lesion size.

Claim 29 and 39 are rejected under 35 U.S.C. 103(a) as being FALWELL et al. (US 2012/0209262) in view of Stern et al. (US 2004/0087936) in further view SALAHIEH et al. (US 2014/0357956) in further view of Prutchi (US 2015/0351836).
Regarding claim 29 and 39, FALWELL/Stern/Salahieh teaches a bend sensor that is configured to signal a controller upon encountering a tissue wall ([0056] of FALWELL). However, FALWELL/Stern/Salahieh does not teach wherein controlling delivery of energy through the expanded ablation electrode is based on deformation of the expanded ablation electrode in contact with the tissue at the treatment site.
Prutchi teaches ablation device (fig.4A; 400) including a basket spines and/or supports 432. Some or all of electrodes 436a-h may be fitted with a thermocouple and/or other suitable sensor. Prutchi teaches a controller configured to: i) receive a measurement resulting from an electrical signal generated between at least one of the sensors and another electrode based at least in part on the measurement, determining a state of the deformable portion of the ablation electrode [0137]. Prutchi also teaches ablation device is capable of measuring evoked responses that includes sensed pressure and/or shaped changes (deformation) caused by ablation treatment [0141]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a device of FALWELL/Stern/Salahieh with a controller that allows receiving more information about the deformable portion by using signals received by the plurality of sensors and electrodes as taught by Prutchi for the purpose of achieving the desired ablation treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794